     Case 1:15-cv-08725-GBD-RWL Document 256-46 Filed 09/13/19 Page 1 of 6
                           Highly Confidential

                                                                         Page 1
1                 MARK   W. UNDERWOOD
2               UNITED STATES DISTRICT COURT
3        FOR THE SOUTHERN DISTRICT OF NEW YORK
4
5    ---------------------------------
                                       )
6    UMB BANK, N.A., as Trustee,       )
                                       )
7            Plaintiff                 )
                                       )
8    vs.                               ) No. 15 Civ. 08725 (GBD)
                                       )
9    SANOFI,                           )
                                       )
10           Defendant                 )
     ---------------------------------
11
12
13                  HIGHLY CONFIDENTIAL
14     VIDEOTAPED DEPOSITION OF MARK W. UNDERWOOD
15                 TUESDAY, JULY 31, 2018
16               WEIL, GOTSHAL & MANGES LLP
17                   100 FEDERAL STREET
18                 BOSTON, MASSACHUSETTS
19
20
21
22
23   Reported by:    Sandra A. Deschaine, CSR, RPR,
24   CLR, CRA
25   Job No. 145654


                TSG Reporting - Worldwide - 877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-46 Filed 09/13/19 Page 2 of 6
                           Highly Confidential

                                                                         Page 9
1                 MARK    W. UNDERWOOD
2          Q.     And that would include Tysabri?
3          A.     Yes.
4          Q.     And also the Biogen interferon
5    product, correct?
6          A.     Correct.
7          Q.     Okay.    When you joined in January
8    2012, what was your job title?
9          A.     I was a VP of Global Business
10   Operations for the multiple sclerosis
11   franchise.
12         Q.     And what did that entail?
13         A.     That had multiple -- the role had
14   multiple dimensions, so I was a member of the
15   MS leadership team, and my responsibilities
16   were to assist in establishing the governance
17   and the business processes for the newly
18   formed business unit at Sanofi -- Genzyme
19   Sanofi company at the time.
20                And, in particular, I worked with
21   many cross-functional teams, including supply
22   chain.   I worked with the regulatory team,
23   and I worked with the respective leaders of
24   our -- the functions within the MS franchise,
25   including the heads of the regions, as well


                TSG Reporting - Worldwide - 877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-46 Filed 09/13/19 Page 3 of 6
                           Highly Confidential

                                                                        Page 10
1                 MARK   W. UNDERWOOD
2    as the head of the global marketing team, the
3    global medical affairs team, and the global
4    market access teams.
5          Q.     And then, over time, did your job
6    function evolve at Sanofi Genzyme?
7          A.     Yes, it did.     In approximately the
8    middle part of 2014, I became the head of the
9    global commercial strategy group for the
10   global MS franchise.
11         Q.     And what did that job function
12   entail?
13         A.     That job provided oversight into
14   the global marketing teams for both Lemtrada
15   and Aubagio, as well as the global market
16   access teams, new product planning, and the
17   Global Market Intelligence teams, which
18   included competitive intelligence, market
19   research and forecasting for the MS
20   franchise.
21         Q.     And then, subsequent to that, did
22   your job function evolve?
23         A.     It did indeed.     So 2 1/2 years ago
24   I entered my current role, which is heading
25   up the new product planning team for MS


                TSG Reporting - Worldwide - 877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-46 Filed 09/13/19 Page 4 of 6
                             Highly Confidential

                                                                      Page 200
1                   MARK    W. UNDERWOOD
2            A.     I didn't have an opinion
3    whether -- on its appropriateness at the
4    time.
5            Q.     Do you know what --
6            A.     I'm just merely reflecting the --
7    taking the notes from the meeting.
8            Q.     Do you know what the phrase
9    "diligent efforts" means?
10           A.     I mean, other than a specific
11   definition of diligent efforts?
12           Q.     Yeah.
13           A.     Doing everything within your power
14   to reach a desired outcome.
15           Q.     Now, within the context of
16   Lemtrada, you were aware, were you not, that
17   Sanofi Genzyme was under a contractual
18   obligation to use diligent efforts to achieve
19   certain milestones, were you not?
20                   MS. VENEZIA:    Objection to the
21           form.
22           A.     I was not explicitly aware of
23   that.
24           Q.     You'll notice that in the notes of
25   the LRP of May of 2013, you indicate, in your


                  TSG Reporting - Worldwide - 877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-46 Filed 09/13/19 Page 5 of 6
                           Highly Confidential

                                                                      Page 281
1                 MARK   W. UNDERWOOD
2
3          Q.     No, sir, please.      Isn't that what
4    would actually --
5                  THE REPORTER:     What was the
6          beginning of that?
7                  MS. VENEZIA:     He's testifying
8          again.
9    BY MR. WEISS:
10         Q.     Excuse me, sir.     Isn't that the
11   current status before the budget cut?
12                 MS. VENEZIA:     Objection to the
13         form.
14   BY MR. WEISS:
15         Q.     Reading this document in its
16   natural fashion, if you look at DWG, the sums
17   and the status, that this is yet another
18   budget cut and that what's going happen is,
19   although the study had previously been
20   targeted for first patient in in October of
21   2014, the study was just not going to be
22   funded now?
23         A.     That's not my recollection.
24   Because if you look at, for example, on the
25   Aubagio teracles study, the status says stop


                TSG Reporting - Worldwide - 877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-46 Filed 09/13/19 Page 6 of 6
                           Highly Confidential

                                                                      Page 282
1                 MARK   W. UNDERWOOD
2    December 2012, which would result in a 9.2
3    million euro difference between the current
4    proposal and the DWG review.
5                 So I guess -- and, again, you
6    know, it's been a while since I looked at
7    this schedule, but my read is that that FPI
8    for October 14 was still in the plan.          But,
9    again, that's my interpretation of this
10   schedule.
11         Q.     But it just wasn't funded for
12   2013, right?
13         A.     The proposal from the team was to
14   not fund it for 2013.
15                 MR. WEISS:    I have no further
16         questions for this witness.
17                 MS. VENEZIA:     Well, thank you
18         Mr. Underwood.      The deposition is
19         closed.
20                 THE VIDEOGRAPHER:      The concludes
21         today's deposition.       We are off the
22         report at 3:56.
23   (Deposition concluded at 3:56 p.m.)
24
25


                TSG Reporting - Worldwide - 877-702-9580
